UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2009 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period Fromto Commission file number: 333-140567 TRINITYCARE SENIOR LIVING, INC. (Exact name of registrant as specified in its charter) Nevada 71-0822436 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 227
